COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §               No. 08-18-00202-CV

  IN THE INTEREST OF                              §                  Appeal from the

  I.D.Z.,                                         §                383rd District Court

  A CHILD                                         §             of El Paso County, Texas

                                                  §               (TC#2016DCM8659)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We reverse the trial court’s judgment but remand this matter to the trial court for

further proceedings in accordance with our opinion. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. It appearing to this Court that

Appellant is indigent for purposes of appeal, this Court makes no other order with respect to costs.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.